Citation Nr: 1529586	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim to service connection for posttraumatic stress disorder (PTSD).    

2.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include PTSD and depression.

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a gastrointestinal (GI) disorder.  

6.  Entitlement to service connection for a jaw disorder and laceration of the tongue.  

7.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder.  

8.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease status post lumbar contusion and low back strain.    

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant (Veteran) represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The record in this matter consists of paper and electronic claims files and has been reviewed.  New documentary evidence has not been added to the record since the February 2013 Statements of the Case (SOCs).  

The Veteran has asserted that his lower back disability renders him unemployable.  As such, a claim to a TDIU has been added to the list of claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

With regard to the claim to service connection for an acquired psychiatric disorder, the Board notes that the record documents that the Veteran has been diagnosed with PTSD and depression during the appeal period.  

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, the issue pertaining to service connection for an acquired psychiatric disorder, has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In the decision below, the Board will address the claim to reopen service connection for an acquired psychiatric disorder, and the service connection claim for tinnitus.  The claims to service connection for heart, GI, and jaw/tongue disorders, along with the claims for increased ratings, to include TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied service connection for PTSD; as the Veteran did not perfect an appeal following the issuance of the March 2008 SOC, the August 2007 decision became final.    

2.  New evidence received since the August 2007 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

3.  Tinnitus was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.    

CONCLUSIONS OF LAW

1.  An August 2007 rating decision by the RO that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). 

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of March 2011 and March 2012 letters sent to the Veteran.  The letters informed the Veteran of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements for service connection, for disability ratings, and for effective dates set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided below has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claims.  VA afforded the Veteran physical examinations and opinions addressing his claims, and afforded him the opportunity to give testimony before the Board.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

The Claim to Reopen Service Connection

The Veteran claims he incurred PTSD during service in the Republic of Vietnam between March 1969 and March 1970.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Under 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that a claimed stressor is adequate to support a diagnosis of PTSD; (2) a claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to a claimed stressor as determined by the VA examiner.  

In March 2007, the Veteran filed an original claim to service connection for PTSD which the RO denied in August 2007 with proper notice to the Veteran's then-current address of record.  The Veteran did not file a substantive appeal following issuance of an SOC in March 2008.  As such, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been decided by a final rating decision, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In January 2011, the Veteran filed a claim to reopen his claim to service connection for PTSD.  In December 2011, the RO denied the Veteran's claim.  The Veteran appealed that denial to the Board. 

The relevant evidence of record considered by the RO in its final August 2007 rating decision consisted of the Veteran's STRs, which are negative for psychiatric problems, the Veteran's lay assertions that he incurred PTSD during service, and VA treatment records which note a diagnosis of PTSD (one of which is signed by a treating psychiatrist).  Based on this evidence, the RO denied service connection for PTSD, finding that the evidence did not substantiate that he experienced a stressor during service or that PTSD started as a result of military experiences.  38 C.F.R. § 3.304(f).  Again, that rating decision became final.  The Veteran's current claim for entitlement to service connection for PTSD is based upon the same factual basis as his claim for entitlement to service connection which was denied in the August 2007 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the January 2011 claim to reopen service connection (i.e., since August 2007).  The relevant evidence that has been added to the record consists of private and VA treatment records noting a diagnosis of PTSD, VA treatment records reflecting treatment by the Veteran's treating VA psychiatrist which note the diagnosis of PTSD, a VA compensation examination report dated in March 2011 in which the examiner found that the Veteran had an anxiety disorder related to service but did not have PTSD, and additional lay assertions from the Veteran to include a statement that he underwent mortar attacks in Vietnam.  Since the August 2007 denial, moreover, the Veteran has been service connected for an anxiety disorder, and for a thigh muscle disorder related to a mortar wound he incurred during service in Vietnam.  

This information is certainly new evidence in the claims file.  It has been included in the claims file since the August 2007 rating decision and notification.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the PTSD diagnosis rendered by the Veteran's VA treating psychiatrist as recently as January 2013 to be material.  Furthermore, it is of significance that the Veteran has been service connected (following the August 2007 rating decision) for another acquired psychiatric disorder (anxiety) and for a mortar wound, and has submitted lay evidence into the record describing mortar attacks he underwent in Vietnam which he contends caused his PTSD.  

Prior to the August 2007 rating decision, the record lacked detailed evidence regarding an in-service stressor.  In conjunction with the claim to reopen, the record now contains additional evidence regarding what stressor the Veteran may have experienced during service.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  

Thus, assuming its credibility for the purpose of this analysis, the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for PTSD.  The new evidence raises a reasonable possibility of substantiating the Veteran's claim.  At a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claim has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for PTSD is reopened, and will be addressed further in the remand section of the decision below.  38 C.F.R. § 3.156. 

The Claim to Service Connection for Tinnitus

The Veteran also claims that he incurred tinnitus during service.  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as "organic diseases of the nervous system" are listed under 38 C.F.R. § 3.309(a).     

In this matter, the evidence of record establishes that the Veteran has tinnitus.  The diagnosis is noted in a July 2012 VA compensation examination report of record.  Moreover, the record establishes that the Veteran was exposed to acoustic trauma during active service.  The Veteran served in the army during a time of war, and service in Vietnam during the conflict there.  

However, a service connection finding for tinnitus is unwarranted because the evidence indicates that the Veteran's tinnitus is unrelated to the acoustic trauma he experienced during service.  The Veteran's STRs do not note any complaints, treatment, or diagnoses of a hearing problem.  The earliest medical evidence of record of a diagnosis of tinnitus is noted in the July 2012 VA report, dated over 40 years after discharge from service.  Further, according to the VA report, the Veteran indicated onset of tinnitus 15 years earlier, or 25 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection). 

Moreover, the only medical professional who commented on the Veteran's claim - the July 2012 VA examiner - found service likely unrelated to the Veteran's tinnitus.  The examiner noted a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner supported the opinion by noting the absence of evidence of a chronic disorder during service, and by noting the Veteran's statement that the problem began approximately 25 years after service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  This medical opinion is not challenged in the record.  

Based on the evidence of record, a service connection finding for tinnitus is unwarranted under 38 C.F.R. §§ 3.303, 3.307, 3.309.  As detailed earlier, the evidence shows that the Veteran experienced onset of his tinnitus 25 years after service.  The record does not indicate that chronic tinnitus began during service as the result of noise he experienced during service.  The evidence does not indicate onset of chronic tinnitus within the first year of discharge from service in 1971.  Moreover, the evidence does not indicate a continuity of symptomatology of tinnitus for many years following service.  

The Board notes the representative's argument that the Veteran reports intermittent tinnitus since service and that he noticed problems with ringing in the ears in 1972 and tinnitus is therefore connected to service.  See VA Form 21-4138 dated in January 2012 and notice of disagreement dated in October 2012.  However, the representative's assertions are contradicted by the Veteran's own lay statement that his tinnitus began approximately 25 years following service.  As the representative's statements conflict with the Veteran's statement to the examiner, they are not entitled to a finding of credibility.  

As such, the preponderance of the evidence of record indicates that the Veteran's tinnitus did not have its onset during service, did not manifest within one year of his discharge from service, and is not otherwise related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Service connection for tinnitus is therefore unwarranted.  38 C.F.R. §§ 3.303, 3.307, 3.309. 


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; to this extent, the appeal is allowed.

Entitlement to service connection for tinnitus is denied.  


REMAND

Additional medical inquiry is warranted into the claims for higher initial ratings (for anxiety and a back disorder), TDIU, and for the service connection claims for heart, GI, jaw/tongue disorders, and a psychiatric disorder other than anxiety.    

		
      
Heart

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Additionally, certain heart disorders will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The heart disorders noted under § 3.309(e) are ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

Additional medical inquiry should be conducted into whether the Veteran has ischemic heart disease, and/or whether a current diagnosed heart disorder relates to service, in particular the Veteran's complaints of dizziness and passing out during service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  May and September 2010 private cardiology reports note "cardiomegaly and atherosclerotic vascular disease" and that the Veteran's "heart is enlarged and with atherosclerotic vascular disease."  Furthermore, the evidence of record documents that the Veteran has atrial fibrillation and tachycardia.  

	Acquired Psychiatric Disorder

With regard to the service connection claim for an acquired psychiatric disorder other than anxiety, to include PTSD and depression, the Veteran should be provided with a VA compensation examination conducted by a VA psychiatrist or psychologist, or by a professional contracted by VA.  An opinion should be rendered regarding whether the Veteran has a psychiatric disorder such as PTSD and depression which relates to any of the stressors he claims to have experienced during service.      

Under 38 C.F.R. § 3.304(f)(3) (as amended, effective July 13, 2010), corroboration of a PTSD stressor is no longer required if it relates to "fear of hostile military or terrorist activity," if it is consistent with the places, types, and circumstances of a veteran's service, and if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  For purposes of amended 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from incoming artillery, rocket, mortar, or small arms fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As indicated earlier, the Veteran served in Vietnam between 1969 and 1970, has been diagnosed with PTSD and depression by his treating VA psychiatrist, and has been service connected for anxiety and a mortar wound to his thigh.  

	GI Disorder

With regard to the claim to service connection for a GI disorder, the Veteran should be provided with a new VA examination in light of the new evidence of record regarding psychiatric difficulty.  A new examination should address not merely whether a GI disorder relates to service, but also whether a psychiatric disorder caused a GI disorder or aggravates a GI disorder.  38 C.F.R. §§ 3.303, 3.310.  

	Jaw/Tongue Disorder

With regard to the claim to service connection for a jaw/tongue disorder, the record sufficiently establishes that the Veteran injured his jaw during service.  The Veteran's lay assertions regarding such an injury are credible.  Further, a July 1971 dental STR appears to support his claim that he injured his jaw (and mouth) during service.  He should be provided a VA examination into his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

	

Anxiety Disorder

With regard to the increased rating claim for anxiety, the Veteran should be provided with another examination in light of the new evidence that has been included in the record since the most recent exam in March 2011.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, in January 2013 VA treatment records the Veteran reported an increase in his symptoms.  Further, this claim in inextricably intertwined with the service connection claim to PTSD.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

	Back Disorder 

With regard to the increased rating claim for a back disorder, the Veteran's most recent VA examination is dated in August 2012.  This report is inadequate because it does not address the extent to which the Veteran's back disorder disables him during flare ups.  A new examination should therefore be provided.  

Lastly, additional efforts should be made to obtain private medical evidence that may be outstanding.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with additional VA Forms 21-4142 for authorization to obtain and include in the claims file records pertaining to private treatment of his back and to his psychiatric condition.  

Specifically, additional efforts should be made to obtain medical evidence pertaining to depression and suicidal thoughts the Veteran reportedly experienced in 1982, which is noted in a March 2011 VA report.  Additional efforts should also be made to obtain private treatment records pertaining to treatment by an orthopedist named Dr. B., which is noted in a  November 2011 VA treatment record and in the Veteran's claim for a TDIU.    

2.  After the foregoing development has been completed, schedule the Veteran for appropriate VA examinations into his claims for increased ratings and his claims for service connection.  Any indicated tests should be accomplished.  Each examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  

(a)  With regard to the service connection claims (heart, psychiatric, GI, and jaw/tongue disorders), the following inquiries should be addressed:

		Heart 

(i)  What are the Veteran's current heart disorders?  In particular, does he have ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)?  

(ii)  With regard to any diagnosed heart disorder not listed in (i), to include a heart disorder manifested by atrial fibrillation and/or tachycardia, is it at least as likely as not (a probability of 50 percent or greater) that such a diagnosed heart disorder began in or is related to active service?  In assessing this issue, the examiner's attention is directed to service treatment records indicating the Veteran experienced dizziness and passed out.  See service treatment records dated in August 1969 and undated service treatment record indicating that the Veteran complained of being dizzy.   

		Psychiatric 

(i)  Schedule the Veteran for a VA examination with a psychiatrist or psychologist.  

(ii)  The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to an in-service stressor(s), to include whether PTSD is related to the fear of hostile military or terrorist activity.  

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder other than the service-connected anxiety disorder, including depression, began in or is related to active service.   

GI Disorder

(i)  What are the Veteran's current GI disorders?  By current, the Board means any relevant GI disorder diagnosed since approximately January 2011.  The examiner's attention is directed to diagnoses of GERD (VA examination of January 2012), as well as polyps and internal hemorrhoids (December 2010 colonoscopy results).

(ii)  Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed GI disorder began in or is related to active service?   

(iii)  If the response to (ii) is negative, is it at least as likely as not that a GI disorder is proximately due to or the result of the service-connected anxiety (and/or PTSD and depression if such are found to be related to service?)  The examiner's attention is directed to the Veteran's assertion that GERD is possibly secondary to his mental condition.  See VA Form 21-4138 dated in January 2011.

(iv)  If the responses to (ii) and (iii) are negative, is it at least as likely as not that a GI disorder is aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

		Jaw/ Tongue Disorder

(i)  What jaw or mouth (e.g., tongue) disorders does the Veteran currently have?  

(ii)  Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed jaw and/or mouth disorder began in or is related to active service?  In answering this question, please review the Veteran's lay assertions regarding an injury to his jaw and tongue in service, and the July 1971 STR which appears to corroborate his claim.  

(b)  With regard to the claims for increased ratings (anxiety and back disorders), each examiner is asked to provide a report addressing the current nature and severity of each disorder.  

(i)  With regard to the examination of the Veteran's back, the Veteran should undergo a comprehensive compensation examination.  In particular, the Board notes that information is necessary regarding any functional loss caused by the Veteran's flare ups.  The examiner should determine, if feasible, whether the Veteran experiences additional limitation of motion during repetitive use and on flare ups, and quantify the loss, if feasible.  If such information cannot be provided without resorting to speculation, the examiner should explain why.  

The examiner should also provide information concerning the functional impairment resulting from the service-connected back disorder that may affect his ability to function and perform tasks in a work setting.  

(ii)  With regard to the examination of the Veteran's anxiety, if the examiner finds the Veteran's PTSD and depression relates to service as well, please describe the Veteran's psychiatric state as it relates to the multiple service-connected disorders.  

The examiner should also provide information concerning the functional impairment resulting from the service-connected psychiatric disorder that may affect his ability to function and perform tasks in a work setting.  

3.  Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  After all the above development has been completed and any additional development deemed warranted has been accomplished, readjudicate the claims on appeal to include the claim to a TDIU.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


